DETAILED ACTION
Re Application No. 17/366020, this action responds to the amended claims dated 10/17/2022.
At this point, claims 1-9 and 13-20 have been amended.  Claims 1-20 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
Examiner notes Applicant’s amended claims dated 10/17/2022; in view of the amendments, Examiner’s rejections under 35 USC § 101 have been rendered moot, and are accordingly withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-9, and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murase (US 2008/0126734 A1).

Re claim 1, Murase discloses the following:
receiving, at a storage apparatus, a request to access data at the storage apparatus (Abstract).  The thin provisioned storage system (storage apparatus) receives a write request (request to access data at the storage apparatus;
performing, at the storage apparatus, a determination of local performance information for the storage apparatus (Abstract).  In response to the request, the storage system determines performance metrics (local performance information for the storage apparatus);
performing, at the storage apparatus, based on the request and the local performance information, a determination of a location to perform an operation on the data; and (Abstract).  Storage locations are selected to be allocated for the write operation based on the performance metrics (local performance information);
performing, at the storage apparatus, based on the determination of the location, the operation on the data (Fig. 7).  The write (operation) is performed at the allocated location (based on the determination of the location).

Re claim 2, Murase discloses the method of claim 1, and further discloses receiving system performance information at the storage apparatus; wherein the determination of the location is further based on the system performance information (Abstract).  The performance metrics are for the storage system, so they are also “system performance information”; when the storage system uses the performance metrics, it is receiving them, and making the determination on the locations to allocated based on them.

Re claim 3, Murase discloses the method of claim 2, and further discloses generating updated system performance information by changing the system performance information; wherein the determination of the location is based on the updated system performance information (¶ 38 and 61; claim 6).  Utilization rates are one type of performance information, which can be updated periodically (¶ 38 and 61); after they are updated, new requests will utilize the newly updated performance metric information (claim 6).

Re claim 4, Murase discloses the method of claim 3, and further discloses that the storage apparatus comprises a switch and a storage device; the generating the updated performance information comprises generating the updated system performance information at the switch; and the performing the operation at the storage apparatus comprises performing the operation at the storage device (Fig. 2; ¶ 38 and 61).  Applicant has not explicitly defined “switch”; the specification merely describes it as an “intervening component” (¶ 41); accordingly, Examiner interprets the controller containing the thin provisioning module to be a “switch” which receives the request, updates the performance information in in the tables, and utilizes the performance information to instruct the storage devices to allocate locations.

Re claim 5, Murase discloses the method of claim 1, and further discloses that the determination of the location is further based on a threshold (¶ 50).  The determination of location is based on, for example, a location having the fewest number of extents currently allocated, or a low value in the I/O usage ratio, either of which can be considered “thresholds”.

Re claim 6, Murase discloses the method of claim 1, and further discloses receiving a status at the storage apparatus; wherein the determination of the location is further based on the status (Fig. 6).  Applicant has not explicitly defined “status”; in fact, the specification states that “Any number and/or types of statuses and/or status states may be implemented”.  Accordingly, any information that describes a state of anything can be a “status”.  The storage system receives a performance level (status), and the determination of the location is based on the status.

Re claim 8, Murase discloses the method of claim 1, and further discloses that the request comprises a write request; and the determination of the location is further based on data received in the write request (Abstract).  The requests can be write requests, which write data (based on data received with the write request).

Re claim 9, Murase discloses the method of claim 1, and further discloses that the determination of the location is further based on a change in the local performance information (¶ 38 and 61; claim 6).  The storage system can update the performance metrics periodically, and future requests can be based on the updates (i.e. a change) in the performance metrics.

Re claim 12 Murase discloses the method of claim 2, and further discloses wherein the system performance information is based on at least one of: a central processing unit (CPU) usage, a memory usage, a process, a priority for a process, a swap space usage, an input and/or output (I/O) statistic, an I/O wait time, a network traffic bandwidth used by one or more processes, a network protocol monitor, a process running on a port, a database statistic of a server, or network traffic activity (¶ 50).  The performance metrics (system performance information) can be based on a number of extents allocated (memory usage) or I/O usage ratio (I/O statistic).

Re claims 13-15, Murase discloses the methods of claims 1-2 and 6, respectively; accordingly, they also disclose storage apparatuses implementing those methods, as in claims 13-15, respectively (¶ 8).  Furthermore, re claim 13, Murase discloses the following:
a storage medium (Fig. 1, storage media 105).  Any one of the storage media is a storage medium;
operation logic configured to perform an operation on data received at the storage apparatus; and (Fig. 1, controller 101).  The storage system contains a controller which executes storage operations;
at least one processor (Fig. 1, CPU 102).  The controller (operation logic) contains a CPU (processor).

Re claim 16, Murase discloses the following:
A system comprising a host comprising: (Fig. 1, client host 110).  The storage system includes a host;
a bus interface configured to communicate with a storage apparatus; and (Fig. 1, network interface 104).  Applicant’s specification states that the “bus” can be any type of interface and/or protocol.  The host is connected to the storage system (storage apparatus) through the network interface (bus interface).  Furthermore, the storage system includes internal buses, which are used to transmit data between the controller and the storage media (¶ 25);
at least one processor configured to: send, to the storage apparatus, using the bus interface, a request to access data at the storage apparatus (Fig. 1; abstract).  Requests are sent to the respective storage apparatuses in the system using the available interfaces (bus interface)  (Fig. 1).  The requests are for access to storage in the storage system (Abstract);
determine system performance information for the system; and (Abstract).   See claim 2 above;
send the system performance information to the storage apparatus through the bus interface (¶ 25).  The performance metrics (system performance information) is received over the available interfaces (bus interface).

Re claim 17, Murase discloses the system of claim 16, and further discloses that the at least one processor is further configured to send a status to the storage apparatus using the bus interface (Fig. 7).  Applicant has not explicitly defined “status”; in fact, the specification states that “Any number and/or types of statuses and/or status states may be implemented”.  Accordingly, any information that describes a state of anything can be a “status”.  The storage system receives a performance metrics from the relevant tables of the controller, which contains a processor; accordingly; any of these can be considered a “status”.  That status can be sent over the available interface(s) (bus interface).

Re claim 18, Murase discloses the system of claim 16, and further discloses the following:
the storage apparatus comprises a first storage apparatus (Fig. 2, array group 240-1).  The storage system may contain a plurality of storage apparatuses, including array group 240-1 (first storage apparatus);
and the at least one processor is further configured to: perform a determination of a presence of a near storage monitor (NSM) logic at the first storage apparatus; and (Fig. 2, thin provisioning module 200; ¶ 61).  The controller contains a processor, which “performs a determination of a presence” of the thin provisioning module by executing it for the various array groups, including 240-1 (first storage apparatus);
perform a determination of a first operation of the first storage apparatus and a second operation of the second storage apparatus based on the determination of the presence of the NSM logic at the first storage apparatus (¶ 61).  The thin provisioning module determines operations to respective array groups 240-1 to 240-N, so it is based on the determination of the presence of the NSM logic.

Re claim 19, Murase discloses the system of claim 16, and further discloses the following:
the storage apparatus comprises a first storage apparatus Fig. 2, array group 240-1).  See claim 18 above;
and the at least one processor is further configured to: perform a determination of a first operation of the first storage operation and a second operation of the second storage apparatus; and (¶ 61).  The thin provisioning module determines operations to respective array groups 240-1 to 240-N;
determine the system performance information based on the determination of the first operation of the first storage apparatus and the second operation of the second storage apparatus (¶ 61).  The thin provisioning module updates performance metrics (system performance information) based on operations (first and second operations) to the respective array groups 240-1 to 240-N (first and second storage apparatuses).

Re claim 20, Murase discloses the system of claim 16, and further discloses that the request comprises a command for the storage apparatus to perform a near storage operation; and the at least one processor is further configured to track the near storage operation performed by the storage apparatus based on a return status for the command received through the bus interface (Figs. 1 and 6; ¶ 45).  The CPU (processor) receives the results (return status) from the storage apparatus (Fig. 6, ¶ 45).  The CPU receives this through an internal bus (Fig. 1), and forwards the return status to the client host.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Murase in view of Cadambi et al (US 2012/0124591 A1).

Re claim 7, Murase discloses the method of claim 1, but and further discloses adjusting performance in response to a condition of the storage apparatus, but does not specifically disclose reordering requests.

Cadambi discloses wherein the request comprises a first request, the method further comprising: receiving, at the storage apparatus, a second request to access data at the storage apparatus; and reordering the first request and the second request based on a condition of the storage apparatus (¶ 53).  The scheduler receives multiple requests (first request, second request), and reorders them to achieve an acceptable QoS.  This is based on an observation of actual achieved performance for recently process requests, desired performance, number of pending requests, resources allocated, and average processing time required (condition of the storage apparatus).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method of Murase to support reordering of requests, as in Cadambi, because Cadambi suggests that reordering requests would enable the system to achieve a desired QoS (¶ 53).

Re claim 10, Murase discloses the method of claim 1, but does not specifically disclose a queue.

Cadambi discloses that the local performance indication is based on a queue at the storage apparatus (¶ 18).  The priority metric (local performance indication) is based in part on a time to process each queue item; accordingly, it is based on a queue.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to integrate the request queue of Cadambi into the storage method of Murase, because it would be applying a similar technique to improve a similar method in the same way.  Murase discloses a storage method using QoS to manage storage performance.  Cadambi also discloses a storage method that utilizes a QoS to manage storage performance, which has been improved in a similar way to the claimed invention, to base performance information on queue performance.  It would have been obvious to integrate the queue of Cadambi into the QoS storage of Murase, because it would yield the predictable improvement of enabling multiple requests to be ordered into a queue and processed in that order.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Murase in view of Farmanbar (US 2016/0226774 A1).

Re claim 11, Murase discloses the method of claim 1, but does not specifically disclose weighting parameters.

Farmanbar discloses that the local performance information is based on: a first parameter having a first weight; and a second parameter having a second weight (¶ 52-53).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the method of Murase to support weighting of parameters, as in Farmanbar, because Farmanbar suggests that weighting the most important parameters higher would increase the importance of those factors in optimization, yielding a result that is closer to a Pareto optimal traffic engineering solution (¶ 53).

ACKNOWLEDGEMENT OF ISSUES RAISED BY THE APPLICANT

Response to Amendment

Applicant’s arguments with respect to claims 1-20 filed 10/17/2022 have been fully considered, but are either not deemed persuasive, or are rendered moot in view of new grounds for rejection.

As required by M.P.E.P. § 707.07(f), a response to these arguments appears below.

ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Claims must be given the broadest reasonable interpretation during examination and limitations appearing in the specification but not recited in the claim are not read into the claim (See M.P.E.P. 2111 [R-1]). 

Re claims 1, 13, and 16, Applicant argues that Nazari does not disclose the newly amended limitation of “receiving, at a storage apparatus, a request to access data at the storage apparatus; performing, at the storage apparatus, a determination of local performance information for the storage apparatus; performing, at the storage apparatus, a determination of local performance information for the storage apparatus; performing, at the storage apparatus, based on the request and the local performance information, a determination of a location to perform an operation on the data; and performing, at the storage apparatus, based on the determination of the location, the operation on the data”.  In response, Applicant’s argument has been fully considered, but is moot in view of new grounds for rejection.  Applicant has provided Murase, which discloses a storage apparatus which evaluates performance information about the storage apparatus in order to determine a location for allocating, and then storing, data from a write request (Abstract).

Re claims 2-12, 14-15, and 17-20, Applicant argues that the claims are allowable by virtue of their dependence upon one of claims 1, 13, and 16, respectively.  As this is the sole argument made for allowability, Applicant is directed to Examiner’s comments regarding claims 1, 13, and 16 above, respectively.

All arguments by the Applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated 10/17/2022.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Per the instant office action, claims 1-20 have received an action on the merits and are subject to a final rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG S GOLDSCHMIDT whose telephone number is (571)270-3489.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 5712707519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG S GOLDSCHMIDT/Primary Examiner, Art Unit 2132